United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gary, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1932
Issued: March 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2007 appellant, through counsel, filed a timely appeal from a decision of an
Office of Workers’ Compensation Programs’ hearing representative dated June 22, 2007 denying
periods of intermittent wage loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established entitlement to intermittent wage-loss
compensation for the period June 20 to July 12, 2006.
FACTUAL HISTORY
On December 23, 2005 appellant, then a 58-year-old mail carrier, sustained injury to her
knee, back and neck when she slipped and fell in the snow. The Office accepted the claim for
multiple contusions. Appellant returned to work with restrictions on January 16, 2006.
In a March 22, 2006 report, Dr. Jonathan R. Javors, a treating osteopathic practitioner,
noted that appellant sustained a work injury on December 23, 2005 when she slipped and fell and

injured her right leg. He diagnosed severe bilateral patella femoral degenerative arthritis with
right knee medial meniscus tear.
Appellant submitted two magnetic resonance imaging (MRI) scans. The April 7, 2006
MRI scan revealed severe patellofemoral degenerative changes. The April 12, 2006 MRI scan
showed lumbar spine degenerative disc disease.
On May 1, 2006 Dr. Javors opined that appellant had reached maximum medical
improvement and that she had permanent work restrictions of limited walking, no kneeling and
squatting and no lifting more than 10 pounds. He noted that appellant did not have a meniscal
tear and then released her from his care for her knee condition.
In a May 5, 2006 report, Dr. Javors diagnosed significant degenerative lumbar spine disc
disease and arthritis. He noted that appellant injured her knee and back in her December 23,
2005 fall. Dr. Javors stated that appellant had been released from his care for her knee condition
the prior week. He opined that appellant required permanent work restrictions and recommended
a functional capacity evaluation to determine the extent of the restrictions.
In a letter dated May 5, 2006, the employing establishment informed appellant that it was
terminating her limited-duty assignment effective May 5, 2006 based upon Dr. Javors’ May 5,
2006 report, which released her from care for her knee condition. He noted that he had “been
following her for the knee condition and she was released last week, as far as the knee goes.”
On July 17, 2006 Dr. Javors indicated that he has been treating appellant for her back and
right knee injuries which were due to a December 23, 2005 employment injury. He diagnosed
severe degenerative arthritis in both the right knee and lumbar spine. Dr. Javors concluded that
appellant’s preexisting degenerative arthritic conditions had been aggravated by the
December 23, 2005 injury and provided permanent work restrictions. He noted that appellant’s
supervisor had not honored the restrictions, which were to prevent future injury.
In a July 20, 2006 attending physician’s report (Form CA-20), Dr. Javors diagnosed
severe degenerative disc disease and arthritis of the lumbar spine and possible medial meniscus
tear. He indicated that appellant had been released to restricted work on March 22, 2006.
Dr. Javors checked “yes” to the question of whether the diagnosed conditions had been caused or
aggravated by appellant’s employment.
On July 26, 2006 Dr. Javors stated that x-ray interpretations showed significant arthritic
changes in both her knees and lumbar spine and that he had placed her on permanent restrictions.
On August 16 and 17, 2006 the Office received appellant’s claims for compensation
(Form CA-7) for the period June 20 to July 12, 2006 and time analysis forms. A July 12, 2006
time analysis form revealed that appellant used 4.18 hours of leave without pay and worked 3.82
hours and that she was “told to clock out” because there was no available work. A July 13, 2006
time analysis form revealed that she used 2.40 hours of leave without pay and worked 5.6 hours
and that she was “told to clock out” because there was no available work. A July 14, 2006 time
analysis form revealed that appellant used 14.5 hours of leave without pay, 4.5 hours of sick
leave, 8 hours of annual leave and that she worked 13 hours for the period June 24 to 29, 2006
and that she was “told to clock out” because there was no available work. For the dates June 20
2

and 23, 2006, a time analysis form reveals appellant worked 8 hours and used 1.16 hours of leave
without pay and worked 6.74 hours on June 23, 2006 and that she was “told to clock out”
because there was no available work
In a letter dated August 18, 2006, the Office requested that Dr. Javors provide additional
information regarding appellant’s condition and permanent restrictions as her claim had only
been accepted for multiple contusions. The Office then provided a statement of accepted facts
and a list of questions for Dr. Javors. No response was received.
By decision dated November 3, 2006, the Office denied appellant’s claim for wage-loss
compensation for the period June 20 to July 12, 2006. The Office found that the evidence was
insufficient to establish that right knee and lumbar spine conditions and the work restrictions set
by her physician were caused or aggravated by her December 23, 2005 employment injury.
On November 7, 2006 the Office received a September 29, 2006 report from Dr. Javors,
responding to the Office’s August 18, 2006 letter. Dr. Javors diagnosed severe patella femoral
arthritis and severe degenerative lumbar spine arthritis. He noted that appellant still had fluid in
her knee when he saw her in March 2006, which he opined indicated an aggravation of her right
knee condition due to the December 23, 2005 injury. Dr. Javors opined that the December 23,
2005 injury would have caused a temporary aggravation of her preexisting right knee condition.
Any aggravation of the preexisting right knee condition ended on May 1, 2006, the date he
released her from his care for this condition. With respect to her lower back injury, Dr. Javors
noted that objective evidence revealed significant degenerative disc disease and arthritis of the
lumbar spine, which had been temporarily aggravated by her December 23, 2005 employment
injury. He stated that appellant’s lumbar spine arthritis was unrelated to the employment injury
as the condition takes years to develop and the MRI scan showed no “signs of any acute injury
such as a fracture or herniated disc.” Dr. Javors noted that she required permanent work
restrictions for her knees and back due to her preexisting conditions.
By letter dated November 27, 2006, appellant’s counsel requested an oral hearing before
an Office hearing representative, which was held on May 3, 2007.
By decision dated June 22, 2007, an Office hearing representative found the evidence
insufficient to establish that her disability for June 20 to July 12, 2006 was causally related to her
accepted employment injury. She found Dr. Javors’ opinion that appellant sustained a temporary
aggravation of her back condition due to the employment injury were insufficient to support
disability as the physician provided no rationale for his opinion on whether the work restrictions
were due to residuals of an employment injury. However, the Office hearing representative
modified the November 3, 2006 decision to accept that appellant sustained a temporary
aggravation of her right knee degenerative arthritis, which ended on May 1, 2006.
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act, the term disability is defined as the
incapacity because of an employment injury to earn the wages the employee was receiving at the

3

time of injury.1 Whether a particular injury causes an employee to be disabled for work and the
duration of that disability are medical issues which must be proved by the weight of substantial
and reliable medical evidence.2 The claimant has the burden of proving that she is disabled for
the period claimed as a result of the employment injury. The medical evidence of record must
directly address the particular period of disability for which compensation is sought; to do
otherwise would essentially allow employee’s to self-certify their disability and entitlement to
compensation.3 The Board has held that the mere belief that a condition was caused or
aggravated by employment factors or incidents is insufficient to establish a causal relationship
between the two.4 The Board will not require the Office to pay compensation for disability in the
absence of medical evidence directly addressing the particular period of disability for which
compensation is claimed. To do so would essentially allow employees to self-certify their
disability and entitlement to compensation.5
ANALYSIS
The Office accepted that appellant sustained multiple contusions as a result of her
December 23, 2005 employment-related slip and fall, which the Office hearing representative
expanded to include a temporary aggravation of right knee degenerative arthritis that ceased by
May 1, 2006. Appellant filed claims for wage-loss compensation alleging that she became
disabled from work for intermittent periods from June 20 to July 12, 2006. However, she failed
to submit rationalized medical evidence establishing that her intermittent disability during this
period resulted from the residuals of her accepted employment injury. The Board finds that she
has not met her burden of proof.
The question to be resolved is whether her intermittent disability for the period June 20 to
July 12, 2006 was a result of residuals of her accepted employment injury. The medical
evidence relevant to this issue includes the reports of Dr. Javors an attending physician.
Dr. Javors’ May 1, 2006 report indicated that he had released appellant from his care for
her knee condition, but that he would be treating her for a back condition, which he attributed to
her December 23, 2005 employment injury. On May 5, 2006 he diagnosed significant lumbar
spine degenerative arthritis and disc disease and noted that appellant required permanent work
restrictions. Dr. Javors opined that appellant’s December 23, 2005 employment injury had
aggravated her preexisting back and knee conditions. He provided permanent work restrictions,
which were to prevent future injury. In a July 20, 2006 attending physician’s report, Dr. Javors
noted that appellant had been released to restricted work on March 22, 2007. On September 29,
1

See Robert A. Flint, 57 ECAB ___ (Docket No. 05-1106, issued February 7, 2006); Prince E. Wallace,
52 ECAB 357 (2001).
2

See Carol A. Lyles, 57 ECAB ___ (Docket No. 05-1492, issued December 13, 2005); Fereidoon Kharabi,
52 ECAB 291 (2001).
3

Amelia S. Jefferson, 57 ECAB ___ (Docket No. 04-568, issued October 26, 2005); see also William A. Archer,
55 ECAB 674 (2004).
4

Alfredo Rodriguez, 47 ECAB 437 (1996).

5

Fereidoon Kharabi, supra note 2.

4

2006 he opined that appellant sustained a temporary aggravation of her preexisting right knee
condition, which had resolved by May 1, 2006. Dr. Javors did not adequately explain why
appellant’s preexisting lumbar condition had been caused or aggravated by the December 23,
2005 employment injury. He did not address specific dates of disability for work due to
residuals of the accepted conditions. Dr. Javors’ reports are insufficient to support that her
preexisting back condition was aggravated by the accepted December 23, 2005 slip and fall.6
The July 20, 2006 attending physician’s report is also insufficient to meet appellant’s burden. A
physician’s opinion on causal relationship which consists only of checking “yes” to a form
question, without explanation or rationale, is of diminished probative value and is insufficient to
establish a claim.7 On September 29, 2006 Dr. Javors addressed appellant’s preexisting lumbar
degenerative disc and arthritic disease and why it was not caused by her employment injury. He
noted, however, that the December 23, 2005 employment injury caused a temporary aggravation
of this preexisting lumbar condition. His report did not address appellant’s disability from
June 20 to July 12, 2006 or explain how this was related to her accepted conditions. As
Dr. Javors provided insufficient medical rationale explaining how the December 23, 2005
employment injury had temporarily aggravated her preexisting lumbar degenerative disc and
arthritic disease, this report is of limited probative value.8 None of his reports address the
intermittent disability appellant claimed for the period June 20 to July 12, 2006. Dr. Javors
noted that appellant’s right knee temporary aggravation had resolved by May 1, 2006 and
released her from his care for this condition. He failed to provide rationale explaining whether
the permanent work restrictions he specified were due to residuals of her accepted employment
injury. The Board finds that his reports are insufficient to establish that the December 23, 2005
employment injury aggravated a preexisting back condition or that appellant’s intermittent
disability for the period June 20 to July 12, 2006 was due to her accepted employment injury.
Appellant had the burden of proving by the preponderance of the reliable, probative and
substantial evidence that her periods of intermittent disability for work were a result of her
employment injury. The Board finds that appellant has failed to establish her entitlement to
compensation due to her accepted multiple contusions and temporary aggravation of right knee
condition for the period June 20 to July 12, 2006.
CONCLUSION
The Board finds that appellant has not established entitlement to intermittent wage-loss
compensation for the period June 20 to July 12, 2006.

6

J.M., 58 ECAB ___ (Docket No. 06-2094, issued January 30, 2007) (medical reports not containing rationale on
causal relationship are entitled to little probative value).
7

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

8

G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 22, 2007 is affirmed.
Issued: March 14, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

